Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,937,814.  The claims comprise a voltage comparison of the output voltage to the charging voltage when a motion detection device indicates motion of the battery which is not found in the prior art.
Regarding Claim 1: Though the prior art discloses a method for recharging a battery with a battery management system and a motion detection device, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
the method comprising: 
receiving an output voltage from the energy regeneration device; 
receiving a motion indicator from the motion detection device; 
comparing the output voltage from the energy regeneration device with a charging voltage for the battery; and
if the output voltage is larger than the charging voltage and the motion indicator indicates motion, then charging the battery with the energy regeneration device.
Regarding Claim 6: Though the prior art discloses a battery connected to a regeneration device comprising a plurality of battery cells, a charger, a controller and a motion detecting device wherein the controller receives information from the motion detecting device, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of:
the controller enables a connection between the energy regeneration device and the charger to charge the plurality of battery cells if the motion indictor indicates motion and an output voltage from the energy regeneration device is larger than a charging voltage for the plurality of battery cells. 
Regarding Claim 10: Though the prior art discloses a battery management system connected to an energy regeneration device, a motion detecting device, a charger, and a storage unit wherein the controller receives an output voltage from the energy regeneration device and information from the motion detecting device, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of:
compare the output voltage from the energy regeneration device with a charging voltage for the battery; and
if the output voltage is larger than the charging voltage and the motion indicator indicates motion, then charge the battery with the energy regeneration device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JERRY D ROBBINS/            Examiner, Art Unit 2859